Citation Nr: 1722631	
Decision Date: 06/19/17    Archive Date: 06/29/17

DOCKET NO.  07-32 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to April 6, 2009.  


REPRESENTATION

Appellant represented by:	Lucille M. Cobbs-Redmond 
	(appointed under 38 C.F.R. § 14.630) 


ATTORNEY FOR THE BOARD

A. N. Nolley, Associate Counsel 





INTRODUCTION

The Veteran served on active duty from January 1963 to October 1968. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  Jurisdiction was subsequently transferred to the RO in Jackson, Mississippi.  

This matter was most recently before the Board in June 2013.  At that time, the Board increased the assigned rating for the Veteran's service-connected psychiatric disability.  The Board also determined that TDIU was raised by the record and assumed jurisdiction of the claim in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009).  The issue of TDIU was then remanded for additional development, which has been completed.  See Stegall v. West, 11 Vet. App. 268, 271(1998).

The RO granted entitlement to special monthly compensation (SMC) under 38 U.S.C.A. § 1114 (s), effective April 6, 2009.  The assignment of a total schedular rating does not necessarily render the claim for a TDIU completely moot.  A TDIU could be warranted in addition to a schedular 100 percent evaluation if the TDIU could be granted for a disability other than the disability for which a 100 percent rating was in effect.  See Bradley v. Peake, 22 Vet. App. 280 (2008).  

A TDIU based on other disabilities in addition to the total schedular rating, warrants entitlement to a category of special monthly compensation that would result in a rate of compensation above the rate provided for 100 percent disability.  Special monthly compensation is warranted if there is a single service-connected disability rated at 100 percent and other service-connected disabilities separate and distinct from the disability rated as 100 percent, and are rated at a combined disability rating of 60 percent or higher. 

The Secretary has an obligation to maximize benefits.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  Therefore, the TDIU claim is rendered moot for the period beginning on April 6, 2009, because he was also granted an award of SMC based on the fact that he has a total schedular rating for prostate cancer, as well as additional service-connected disabilities independently ratable at 60 percent or more. Therefore, the Veteran's benefits have already been maximized.  Under such circumstances, the Board will limit its consideration as to whether TDIU is warranted for the period prior to April 6, 2009.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).

FINDING OF FACT

The Veteran's service-connected disability is not sufficient to render him unable to obtain or maintain a substantially gainful occupation.


CONCLUSION OF LAW

For the period prior to April 6, 2009, the criteria for establishing entitlement to TDIU benefits have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16. 

A TDIU may be assigned when the schedular rating for service-connected disabilities is less than 100 percent when it is found that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age, provided that, if there is only one such disability, it is ratable at 60 percent or more, or, if there are two or more disabilities, there is at least one disability ratable at 40 percent or more and additional disabilities to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16. 

A finding of total disability is appropriate, "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340 (a)(1), 4.15.

"Substantially gainful employment" is that employment, "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment is not considered substantially gainful employment.  38 C.F.R. § 4.16 (a).

The Veteran contends that he is entitled to TDIU benefits due to his service-connected posttraumatic stress disorder (PTSD).  After reviewing the evidence of record, the Board finds that TDIU benefits are not warranted. 

Prior to April 6, 2009, the Veteran's only service-connected disability was PTSD, rated as 70 percent disabling.  As such, the Veteran has satisfied the schedular criteria for a TDIU under 38 C.F.R. § 4.16

In determining whether unemployability exists, consideration may be given to a veteran's level of education, special training, and previous work experience, but not to his age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19

An October 1969 VA application for educational benefits, the Veteran indicated he received his GED and was trained as a repairman during his military service.  The form also showed that the Veteran repaired buses for nine months following separation from service.  Thereafter, the Veteran studied computer programming for four months beginning in September 1969.  In October 1972, the Veteran enrolled in an electrician training program which he completed in March 1973.

In an October 2002 claim, the Veteran indicated he was currently employed as a stock clerk.  He also reported that he worked as a cook during his prison sentence from June 2000 to May 2002.     

During an August 2002 VA mental health examination, the Veteran reported that he was imprisoned for two years for possession of cocaine and was currently on parole for three years.  He also reported that he was employed as a security guard.   

In a February 2004 statement the Veteran reported that he was employed part-time with a net pay of $268.43 bi-monthly.  

A September 2004 VA treatment record documented the Veteran's difficulties with an intrusive employee and resident of the U.S. Vets Westside Residence Hall where he lived.  He worked part-time as a stocking clerk in a thrift store with an approximate salary of $65 per week.  An October 2004 VA psychiatry note indicated that the Veteran was employed following his discharge from service, but fought with his boss and was chronically irritable.  He stated that he stopped working there due to a lack of motivation, but later returned to work for a few years as a lab technician and then as an electrician.  Thereafter he worked as a liquor store clerk.  The Veteran reported that he currently worked 20 hours a week as a thrift store clerk.  

A December 2004 VA psychiatry note indicated the Veteran worked as an electrician for many years following his separation from service.  During an October 2005 VA PTSD support group, the Veteran discussed his offer for permanent employment through a subsidized work program.  He expressed concern about the impact of fulltime employment on his social security status. 

During a September 2006 VA examination for his PTSD, the Veteran endorsed symptoms of recurrent recollections, nightmares, panic attacks, disturbed sleep, avoidance, detachment from others, and hypervigilance.  He reported that he completed high school and that he last worked as an electrician in 1994.  He currently worked part-time at Goodwill.  The Veteran had mild memory problems and slightly impaired concentration.  He was asked to make change from $5.00 for a $1.35 purchase, but was unable to do so.  The examiner assigned a Global Assessment of Functioning (GAF) score of 50 and found that the Veteran had difficulty establishing and maintaining effective work, school, and social relationships.  

A November 2006 VA treatment record showed that his PTSD was in remission.  He experienced calmness and less irritability with the use of his medication.  

April 2007 VA treatment records showed that the Veteran informed the group that he did not return to work following his foot surgery.  He stated that prior to the surgery he worked part-time because it suited his needs, but his employer only offered fulltime employment after his surgery was completed.

The Veteran underwent a VA examination in June 2007.  The Veteran endorsed symptoms of sleep difficulty, daytime tiredness, concentration issues, nightmares, flashbacks, auditory hallucinations, and occasional panic attacks.  He also stated that he had a problem being with others and difficulty connecting to others.  The Veteran discussed his employment history.  He stated that following military service he worked as an electrician and after that had a very long period of unemployment.  He reported that he last worked in January or February 2000 when he worked for two years in a program required for his parole.  He stated that he previously worked four hours a day, but stopped after his foot surgery and was unable to return to work due to poor eyesight and glaucoma.  The Veteran continued to live at the U.S. Vets Westside Residence Hall where he was placed on kitchen duty.  He also collected bottles and cans.  He stated that he got along well with his roommate.  The examiner noted that the Veteran initially stopped working due to his foot problem, but was currently unemployed due to his poor vision and glaucoma, and thus not due to his PTSD.  The examiner found that there was significant impairment of his daily activities due to tiredness during the day, flashbacks, and feeling tense.  The examiner concluded that the Veteran was able to establish and maintain effective work and social relationships.  He appeared able to follow commands and concentrate during the interview, but complained of difficulty with concentration on a daily basis.  

In a June 2007 letter, the Veteran's VA psychologist stated that the Veteran's PTSD symptoms included increased dysphoria, irritability, nightmares, and intrusive experiences, which diminished with medications and psychotherapeutic intervention.  The psychologist stated that the Veteran's PTSD symptoms impacted his social and occupational functioning.   

June 2007 to November 2007 VA treatment records indicated that the Veteran remained employed at the thrift store.  In September 2007, the Veteran was found to have mild attentional problems as well as nightmares, but was overall euthymic.  

Medical records from the Mississippi Department of Mental Health dated from March 2008 to September 2008 showed that the Veteran presented with an unstable mood, irritability, and aggressive behavior, and was easily frustrated.  It was noted that he would revert to violence if under pressure.  His symptoms also included auditory hallucinations, daily panic symptoms, flashbacks, and nightmares.  

December 2008 VA social work notes indicated the Veteran had mild depression, nightmares, and flashbacks.  He reported that he volunteered at a multipurpose center and enjoyed watching sports in his leisure time.  

During a November 2011 VA examination, the Veteran reported that he worked as a security guard in 1987.  He then worked fulltime as an electrician for 20-30 years.  The Veteran reported that he last worked in 2009 or 2010 at a multipurpose center for senior citizens.  He worked part-time and helped to clean and serve food to senior citizens.  During a February 2013 VA examination the Veteran stated that at the most he would be able to work part-time at the multipurpose center where he worked 20 hours a week in 2010, but stated there were no positions available.  

In October 2015, the Veteran submitted an application for TDIU.  He indicated that his blindness prevented him from securing or following any substantially gainful employment.  He reported that he last employed in 2010 where he worked 20 hours per week as a janitor.  The Veteran also stated that he stopped working as a janitor due to his blindness.  

As noted above, the Veteran's only service-connected disability during the relevant period was his PTSD.  Based on the above, the Board finds that the evidence does not demonstrate that the Veteran was unable to secure or follow a substantially gainful occupation due to his service-connected PTSD.  38 C.F.R. § 4.16(b).  The evidence of records indicates he worked in various positions including as a security guard, electrician, stock clerk, lab technician, janitor, and liquor store clerk.  He also obtained his GED and received training as an electrician.  The VA examiners did not conclude that the Veteran's PTSD precluded him from securing or following substantially gainful employment.  During the relevant period, the Veteran was able to obtain part-time employment as a stock clerk and later as a janitor.  There was no indication that he was unable to work fulltime due to his service-connected PTSD.  In October 2005 he was offered permanent employment, but refused due to his concerns that fulltime employment would impact his social security status.  In April 2007, the Veteran stated that he was offered fulltime employment following his foot surgery, but declined because he preferred part-time employment.  The evidence of record shows that the Veteran stopped working initially due to his foot surgery, but was unable to resume work due to issues with his non-service connected glaucoma and poor eyesight.  

There is no medical evidence to support the Veteran's contention that he was unemployable due to his service-connected PTSD.  Moreover, in the October 2015 TDIU application, the Veteran asserted that his non-service connected blindness prevented him from securing or following a substantially gainful employment.  The application for TDIU does not show that he stopped working due to his service-connected PTSD.    

The Board therefore finds the preponderance of the evidence against the TDIU claim.  Accordingly, the benefit of the doubt doctrine does not apply, and the claim must be denied.

Duties to Notify and Assist

There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2016), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.

The record reflects that all pertinent available service treatment records and post-service medical records identified by the Veteran have been obtained.  Additionally, the Veteran was afforded appropriate VA examinations to address the severity of his service-connected disability.  

Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence.

ORDER

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities prior to April 6, 2009 is denied. 



JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


